Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 1 of 11 PageID 28117




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


    Winn-Dixie Stores, Inc.,

                    Plaintiff,
    v.                                                   Case No. 3:15-cv-01143-BJD-JBT

    Southeast Milk, Inc., et al.,

               Defendants.
     ______________________________/

               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
               MOTION IN LIMINE REGARDING CONTINUING VIOLATION
          (DOC. 323) AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

               In a desperate attempt to relitigate an issue that this Court has already decided,

    Defendants seek to improperly use a motion in limine to bar Plaintiff’s continuing violation

    theory from trial. The Court should reject this attempt not only because this Court has

    already decided this issue, but also because Defendants’ motion ignores the record evidence,

    which flatly contradicts their argument and which this Court cited in its January 16, 2019

    opinion deciding this issue. Finally, the key decision that Defendants rely on actually quotes

    the seminal decision of Morton’s Market for the exact same proportion that this Court and

    Plaintiff relied on – holding that the continuing violation theory applies to “an act that by its

    very nature constitutes a continuing antitrust violation.”1 For these and additional reasons,

    this Court should deny Defendants’ motion.




    1
        Bray v. Bank of America, 2019 U.S. App. LEXIS 27231 at *5 (11th Cir. 2019).
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 2 of 11 PageID 28118




            In its January 16, 2019 decision, this Court denied Defendants’ Motion Summary

    Judgment Based on the Statute of Limitations because (1) when the statute began to run was

    an issue of fact for the jury, (2) Defendants had not provided sufficient facts (actually none at

    all) demonstrating that they had withdrawn from the conspiracy to entitle them as a matter of

    law to summary judgment,2 and (3) Plaintiff had provided sufficient evidence to create an

    issue of fact with respect to the application of the continuing violation theory. (Doc. 264).

    With respect to the continuing violation theory, this Court noted several pieces of evidence

    when it determined that the continuing violation theory applied and that Plaintiff had set forth

    sufficient facts for that theory to go to the jury. Specifically, the Court noted that (1)

    according to analysis and findings of Defendants’ contemporaneous economist, Dr. Scott

    Brown, the Herd Retirement Program had a lasting effect increasing the All Milk Price at

    least into 2012, and (2) Defendants admitted in deposition testimony and contemporaneous

    documents that the effect of a herd retirement lasts for several years because removing a

    milking cow also removes the calves that it would have had and the calves that its calves

    would have had. Thus, this Court held:

                    Even though there is no dispute that the last herd retirement ended in
            September 2010, Plaintiff maintains that the Defendants have not affirmatively shown
            that they reduced their artificially high prices or returned to competitive pricing after
            the last herd retirement.” See Opp. at 6. Rather, Plaintiff argues that every sale to
            Plaintiff from 2003-2013 began the Statute of Limitations running anew because a
            horizontal agreement to restrict output (supply) is the same as price-fixing, to which
            the theory clearly applies. Id. at 6, Ex. 1 at 323:8-18 (Deposition of Bryan Ricchetti).
            In support, Plaintiff provides evidence from the parties’ contemporaneous economist,
            Dr. Scott Brown, showing that “that the effect of each herd retirement on prices lasted

    2
     (Doc. 264, pp. 10-11). This was an alternative ground for denying Defendants’ Motion for Summary Judgment
    on Limitations. Defendants do not challenge this portion of the Court’s ruling (even through an improper
    motion in limine).




                                                        2
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 3 of 11 PageID 28119




               3-4 years ….”). See id. at 6, Ex. 2 at 7 (calculating higher prices into 2012 from the
               herd retirements); see also id. at 6, Ex. 30 at 47:13-15, 48:8-25 (Deposition Excerpt
               of Edward Gallagher) ("[l]f you slaughter a three-year-old dairy cow that might
               otherwise be milked for two more lactations, they would have two more calves ... if
               you take, in this example, a three-year- old cow and slaughtered it, then you would not
               have two calves that otherwise would have been born."). Plaintiff maintains that its
               claims based on purchases made through 2013 are timely. See id. at 7. Plaintiff argues
               that the individual herd retirements constituted "a new and separate act in violation"
               and the Statute of Limitations began to run from them all separately. See id.

                       "The commencement of the [S]tatute of [L]imitations is a question of fact."
               Morton's Mkt., Inc., 198 F.3d at 828 (citing In re Beef Indus. Antitrust Litig., MDL
               Docket No. 248, 600 F.2d 1148, 1169-70 (5th Cir. 1979).4 If there is a genuine
               question as to when the Statute of Limitations began to run, the Motion must be
               denied. See id. On this record, the Court finds that genuine issues of material fact
               remain as to when the Statute of Limitations began to run. Even though the last herd
               retirement occurred in September 2010, Plaintiff provides evidence that the alleged
               violations were continuing in nature. See e.g.. Opp. at 6, Ex. 2, 30 (depositions of
               Dr. Scott Brown and Edward Gallagher discussing the effects of the HRP on milk
               prices into at least 2012). Defendants' publications support the same conclusion. For
               example, at least one publication states that

                         [t]he beauty of CWT herd retirements is that the impact of each herd
                         retirement lasts several years .. For example, the average impact on
                         the
                         All Milk Price in 2009 of $1.50 per hundredweight, ... is the result
                         of the 2007 herd retirement, the two 2008 herd retirements and two
                         of the three 2009 herd retirements. Since cows taken in the third herd
                         retirement of 2009 may not all have gone to processing, its impact is
                         not yet included in Dr. Brown[ ]'s analysis.

                O'Toole Decl. ¶ 39 at Ex. 37 (part 3) at 9. The determination of when the Statute of
                Limitations began in light of the continuing nature of the alleged violations will be
                left for the jury to decide.

    (Doc. 264, pp. 9-10) (emphasis added). Defendants may disagree with the above ruling but it

    is hard to imagine a clearer application of the law on continuing violation to the facts of the

    Herd Retirement Program, its multiple herd retirements and their lasting effect.3 Finally,


    3
        Defendants acknowledge and clearly understand the Court’s ruling here:




                                                            3
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 4 of 11 PageID 28120




    because the herd retirements in 2008, 2009 and 2010 would have had lasting effects into at

    least 2011, 2012 and 2013, the continuing violation carried into the period after September

    2011, within four years prior to the filing of the Complaint in this case.

            Based on the Court’s ruling above and its reliance on the evidence from Dr. Brown,

    Mr. Gallagher and Defendants’ documents, it is not clear what basis Defendants have to

    relitigate this issue. Indeed, using a motion in limine to cut off from trial an issue that the

    Court has already ruled must go to the jury is an improper use of an in limine motion. Obeso

    v. Jacobson, 2011 U.S. Dist. LEXIS 59313 at *6 (N.D. Ga. 2011)(“Having failed to seek

    reconsideration of the Court's Order, the Court will not allow Defendants to relitigate this

    issue through their Motion in Limine.”) (emphasis added); see also G&K Servs. v. Bill's

    Super Foods, Inc., 2011 U.S. Dist. LEXIS 60749, at *7 (E.D. Ark. 2011) (“It is an improper

    use of an in limine motion to relitigate issues already decided by the Court.”) (emphasis

    added); United States Underwriters Ins. Co. v. Falcon Constr. Corp., 2006 U.S. Dist. LEXIS

    79329, at *4-7 (S.D.N.Y. Oct. 30, 2006) (“NYCHA's motion attempts to relitigate an issue

    already decided by the Court. This is an improper use of an in limine motion. If NYCHA

    wanted to contest the legal conclusions in the Court's May 10, 2006 opinion, it should have

    filed a timely motion for reconsideration.”) Not only is Defendants’ Motion in Limine

    improper under the case law, but also they underscore that they are using it to bring an


            Specifically, the Court found that “[e]ven though the last herd retirement occurred in September 2010,
            Winn Dixie provides evidence that the alleged violations were continuing in nature.” (Id. at 10.) Thus,
            the Court left for trial the question whether there was conduct between September 23, 2011 and
            September 23, 2015 that would constitute a continuing violation, thereby rendering Winn-Dixie’s
            claim timely.”

    Def. Mot. at 3 (Doc. 323).




                                                          4
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 5 of 11 PageID 28121




    untimely motion for reconsideration when they actually request in their Motion in Limine

    that this Court treat it as a motion for reconsideration. Def. Mot. at 8 (“Defendants

    respectfully request that the Court reconsider its decision”); id. (“It remains Defendants’

    position …”).

           Moreover, courts have held that a motion in limine is a particularly inappropriate

    vehicle to raise issues about evidence relating to the statute of limitations prior to trial,

    including the issue of a continuing violation. Thus, in Univac Dental Company v. Dentsply

    International, Inc., 268 F.R.D. 190, 200-1 (M.D. Pa. 2010), the court denied Dentsply’s

    motion in limine, which made identical arguments that Defendants make here. Thus, the

    court held:

           Having been unsuccessful in its efforts to secure dismissal of this action on statute of
           limitations grounds, Dentsply now argues, in a summary fashion, that Univac and
           Lactona should be limited at trial solely to presenting evidence relating to
           wrongdoing within the limitations period. (Doc. 98.) Thus, Dentsply invites the Court
           to use the statute of limitations as a benchmark for making judgments regarding
           evidentiary relevance.

           It is recommended that the Court decline this invitation and deny this motion in
           limine, since Dentsply's motion fundamentally misconstrues the role of the statute of
           limitations. The statute of limitations is a procedural safeguard which protects parties
           from the vagaries of endless litigation of past alleged wrongs by requiring plaintiffs to
           bring their claims in a timely fashion. Thus, at bottom, "[t]he statute of limitations is a
           defense . . ., not a rule of evidence. Therefore, . . . [it] has no bearing on the
           admissibility of evidence." Black Law Enforcement Officers Ass'n v. City of Akron,
           824 F.2d 475, 483 (6th Cir. 1987); see also Fitzgerald v. Henderson, 251 F.3d 345,
           365 (2d Cir. 2001); Vereen v. Woodland Hills School District, 06-CV-462, 2008 WL
           794451, *23 (W.D .Pa. March 24, 2008). Indeed, recognizing this fundamental truth,
           the United States Court of Appeals for the Third Circuit has held that where, as here,
           a party alleges that it has been victimized by a continuing violation which occurs in
           part outside the statute of limitations, it is an abuse of discretion for the trial judge
           to strictly limit the proof solely to the period of the statute of limitations and prevent
           the presentation of evidence relating to events which were part of the continuing
           violation but occurred outside the statute of limitations period. See, e.g., West v.



                                                   5
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 6 of 11 PageID 28122




             Philadelphia Electric Co., 45 F.3d 744 (3d Cir. 1995); Pick-Mt. Laurel Corp. v.
             NLRB, 625 F.2d 476 (3d Cir. 1980).

             These principles are directly applicable here and are fatal to Dentsply's first motion in
             limine. While Univac must present evidence of actions by the defendant and harm to
             the plaintiffs within the limitations period to defeat the statute of limitations bar at
             trial, its proof cannot be strictly restricted to the limitations period. Instead, as part of
             its proof of what it alleges were continuing violations Univac and Lactona are
             entitled to present evidence relating to conduct which spans beyond the statute of
             limitations.

    Id. (emphasis added); see also Marlow LLC v. BellSouth Telecomms., Inc., 2013 U.S. Dist.

    LEXIS 3446 at *9-10 (S.D. Miss. 2013) (accepting the argument that “Marlow also posits

    that BellSouth's Motion in Limine is an inappropriate vehicle for raising a statute of

    limitations defense.”).4 Therefore, based on Dentsply and the additional authority cited there

    and here, this Court should reject Defendants’ Motion in Limine as an improper attempt to

    preclude evidence relating to the statute of limitations and particularly the continuing

    violation theory.

             Moreover, the key decision relied on by Defendants, Bray v. Bank of America,5 does

    nothing to change this Court’s prior analysis and instead reinforces it. In Bray, the Eleventh

    Circuit cited approvingly to its seminal decision in Morton’s Market for the proposition that,

    in the context of price-fixing, sales of the product at the artificially high price constituted a

    continuing violation. Thus, the Court in Bray wrote:

    4
      Still other authority holds that a motion in limine is improper if it is, as here, a summary judgment motion in
    disguise. See United Realty Advisors, LP v. Verschleiser, 2019 U.S. Dist. LEXIS 172194, at *3-4 (S.D.N.Y.
    2019)(“The plaintiffs move in limine to preclude evidence or argument regarding various affirmative offenses,
    including various statute of limitations defenses, and various defenses such as contributory negligence that the
    plaintiffs argue apply only to certain claims. The motion in limine is plainly improper. . . . The motion is rather
    an improper attempt at summary judgment or a motion for judgment on the pleadings that seeks to strike
    various affirmative defenses or to limit certain defenses to specific claims. Those are not proper purposes of a
    motion in limine.”).
    5
      2019 U.S. App. LEXIS 27231 (11th Cir. 2019).




                                                            6
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 7 of 11 PageID 28123




           In the context of an alleged "continuing conspiracy to violate antitrust laws," a new
           cause of action accrues "after the defendant commits (1) an overt act in furtherance of
           the antitrust conspiracy or (2) an act that by its very nature constitutes a 'continuing
           antitrust violation.'" Morton's Mkt., Inc. v. Gustafson's Dairy, Inc., 198 F.3d 823,
           827-28 (11th Cir. 1999) (citing Zenith, 401 U.S. at 338).

    2019 U.S. App. LEXIS 27231, *6 (emphasis added). Thus, under that portion of Morton’s

    Market cited by the Eleventh Circuit in Bray, not only does each herd retirement start the

    statute of limitations running anew, but also each new injury to Plaintiff from each herd

    retirement – which has an effect on the All-Milk Price that lasts 3-4 years – starts the statute

    of limitations running anew. Therefore, contrary to supporting Defendants’ motion, Bray

    supports this Court’s January 16, 2019 decision.

           Moreover, Bray is distinguishable on its facts.        There, Plaintiff’s claims rested

    primarily on a 2009 Loan Amendment, and the Eleventh Circuit held that a subsequent

    October 28, 2011 email did not constitute a new overt act because it could not be construed

    as a new injurious act or an overt act in furtherance of the conspiracy – the email was merely

    a notification, according to the Eleventh Circuit. Id. at *6-7. Thus, the facts in Bray are not

    analogous to and are distinguishable from the facts here.

           By contrast, the facts here fit the holding in Morton’s Market. In that decision, the

    Eleventh Circuit began its holding by referring to the Supreme Court’s holding in Hanover

    Shoe. Thus, the Eleventh Circuit held:

           An act constitutes a "continuing violation," if it injures the plaintiff over a period of
           time. Even though the illegal act occurs at a specific point in time, if it inflicts
           "continuing and accumulating harm" on a plaintiff, an antitrust violation occurs
           each time the plaintiff is injured by the act. Hanover Shoe, Inc. v. United Shoe
           Machinery Corp., 392 U.S. 481, 502 n. 15, 88 S. Ct. 2224, 20 L. Ed. 2d 1231 (1968).




                                                   7
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 8 of 11 PageID 28124




    198 F. 3d at 828 (emphasis added). Thus, the focus is on the continuing and accumulating

    harm to the plaintiff from the illegal act, not on any new acts that must occur. This does not

    mean that a new illegal act must be committed in order for a continuing violation to apply;

    rather, the illegal act must injure the plaintiff anew. Thus, based on the passage above, a

    “continuing violation” is satisfied when the illegal act “inflicts ‘continuing and accumulating

    harm’” on the Plaintiff and “an antitrust violation occurs each time the plaintiff is injured by

    the act.” Id. (emphasis added).6 Thus, given the evidence that this Court has already relied on

    – that the effect of each herd retirement on prices lasts 3-4 years – each time Plaintiff

    purchased raw milk, processed milk or products made with raw milk, after each herd

    retirement, each herd retirement inflicted “continuing and accumulating harm” on Plaintiff,

    and Plaintiff was injured by each herd retirement (alone and in connection with other herd

    retirements).       Therefore, each herd retirement alone, and accumulated with prior and

    subsequent herd ones, constituted a continuing violation. Morton’s Market, 198 F.3d at 828.

               For the same reason that a continuing violation can be created when an illegal act

    creates a continuing and accumulating harm, this Court should reject Defendants’ singular

    and narrow reading of the continuing violation theory, attempting to narrow it to its first

    6
        The Eleventh Circuit in Bray acknowledged this:

               In the context of an alleged "continuing conspiracy to violate antitrust laws," a new cause of action
               accrues "after the defendant commits (1) an overt act in furtherance of the antitrust conspiracy or (2) an
               act that by its very nature constitutes a 'continuing antitrust violation.'" Morton's Mkt., Inc. v.
               Gustafson's Dairy, Inc., 198 F.3d 823, 827-28 (11th Cir. 1999) (citing Zenith, 401 U.S. at 338).

    2019 U.S. App. LEXIS 27231 at *5. Not only did the Eleventh Circuit acknowledge the second prong of the
    continuing violation theory, which applies in this case, but also it cited to Morton’s Market, which cited to
    Zenith, which Defendants’ attempt to rely on for their argument. However, since Morton’s Market cites and
    discusses Zenith, in holding the continuing and accumulating harm, relying on Hanover Shoe, any independent
    reliance by Defendants on Zenith is subsumed in the analysis and holding in Morton’s Market, and should be
    rejected.




                                                              8
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 9 of 11 PageID 28125




    prong, the overt act prong. Indeed, Defendants’ entire motion flows from its erroneous

    argument that the continuing violation theory is limited to its first prong. This is simply not

    true as the Eleventh Circuit held in Morton’s Market held (using the word “or” between the

    first prong, overt act, and the second prong, continuing violation), and acknowledged in

    Bray. See fn. 2.7

            Likewise, Defendants’ attempt to conflate the continuing and accumulating harm that

    constitutes a continuing violation for purposes of the statute of limitations with Plaintiff’s

    damages should also be rejected. Only the Defendants – not this Court nor Plaintiff – seems

    to be confused about the distinction between the continuing and accumulating harm that

    constitutes a continuing violation for the purpose of the statute of limitations and Plaintiff’s

    damages. The Supreme Court in Hanover Shoe and the Eleventh Circuit in Morton’s Market

    specifically relied on the continuing harm from an illegal act in analyzing the statute of

    limitations – they did not do so in connection with any analysis of a plaintiff’s damages.

    Thus, since neither the Supreme Court, the Eleventh Circuit nor this Court conflate the

    continuing and accumulating harm that satisfies the continuing violation theory for purpose

    of the statute of limitations with a plaintiff’s damages, this Court should reject Defendants’

    attempt to conflate Plaintiff’s damages with the continuing and accumulating harm that

    constitutes a continuing violation for purposes of the statute of limitations.




    7
     Defendants try to characterize their own conduct as just about anything except what it actually is – anything
    except the actual facts of their conduct – agreeing to pay for and implementing 10 herd retirements, each of
    which Defendants admit has an effect on prices that lasts 3-4 years and each of which accumulates its effect
    with the effects of the other herd retirements, as this Court has already found. Thus, this Court should reject
    Defendants’ attempts to pigeon hole their conduct as involving a quota. Def. Mot. at 7 (Doc. 323).




                                                          9
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 10 of 11 PageID 28126




                  CONCLUSION

            For the foregoing reasons, Plaintiff requests Defendants’ motion in limine (Doc. 323)

     be denied.


     Dated: December 2, 2019                             Respectfully submitted,


                                                         /s/ Jeffrey S. York
                                                         H. Timothy Gillis
                                                         Florida Bar No. 133876
                                                         Jeffrey S. York
                                                         Florida Bar No. 0987069
                                                         Shutts & Bowen LLP
                                                         1022 Park Street, Suite 308
                                                         Jacksonville, FL 32204
                                                         Phone: (904) 899-9926
                                                         Fax: (904) 899-9965
                                                         tgillis@shutts.com
                                                         jyork@shutts.com

                                                        /s/ Patrick J. Ahern
                                                         Patrick J. Ahern (admitted Pro Hac Vice)
                                                         Theodore Bell (admitted Pro Hac Vice)
                                                         Ahern and Associates, P.C.
                                                         8 South Michigan Avenue
                                                         Suite 3600
                                                         Chicago, IL 60603
                                                         (312) 404-3760
                                                         patrick.ahern@ahernandassociatespc.com
                                                         theo.bell@ahernandassociatespc.com

                                                         Attorneys for Plaintiff




                                                 10
Case 3:15-cv-01143-BJD-JBT Document 348 Filed 12/02/19 Page 11 of 11 PageID 28127




                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on December 2, 2019, I electronically filed the foregoing

     with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

     Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

     notice of electronic filing to all counsel of record.

                                                     /s/ Jeffrey S. York
                                                              Attorney




                                                     11
